Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed March 8, 2022.
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues that a displayed pointer that is controlled by a player on the screen is not taught by either reference.  Examiner disagrees and notes that while Sawada does not provide for a displayed pointer.  The cited text in Laatikainen provides for a pointer to be displayed and additionally provides for a mouse as an input module.  Examiner noting that a mouse input is accompanied by a pointer displayed on the screen. As such the claims remain rejected by Sawada and Laatikainen as discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-14, 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2006/0116186 by Sawada and further in view of U.S. Patent 11,123,637 by Laatikainen.
Regarding claim 1, Sawada discloses a non-transitory computer-readable storage medium having stored therein a game program executed by an information processing apparatus configured to perform information processing based on an operation input assigned to each player (para. 6-7, 38 – see the game hardware and one and two player operation), the game program causing a computer of the information processing apparatus to provide execution comprising: 
in a first mode where a game is played based on an operation input assigned to a first player (para. 43-47 – see the control of the first character by the first player): controlling, based on the operation input assigned to the first player, a first character object in a virtual space (para. 43-47 – see the control of the first character by the first player) and automatically controlling, in the virtual space, a second character object in accordance with a situation in the virtual space and causing the second character object to perform a predetermined action (fig. 3-8; para. 47-68 – see the predetermined move, rush, lock and link actions that can be used to control the second character); and 
in a second mode where the game is played based on the operation input assigned to the first player and an operation input assigned to a second player: controlling, based on the operation input assigned to the first player, the first character object in the virtual space, and controlling, based on the operation input assigned to the second player, the second character object in the virtual space (fig. 9-10; para. 83-86 – see the operation of the first and second characters by the first and second players).
Sawada is silent regarding a pointer displayed on a game screen controlled by the first player and the predetermined action is based on a position in the virtual space indicated by the pointer. Laatikainen teaches the use of a pointer (fig. 6A-E; col. 8, ln. 41-59 and col. 16, ln. 65-col. 17, ln. 52 – see the displayed pointer and the use of the pointer position to initiate actions).  Because the references are from a similar art and concerned with a similar problem, i.e. user controls in video games, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Sawada with a pointer based interaction mode as taught by Laatikainen.  One having ordinary skill would be motivated to do so because using a displayed pointer to direct the operations of a videogame allows for a user to clearly know what object, character or location is going to be interacted with or acted on.  These types of pointer based interactions are not merely present in the patent literature they are key to the implementation of many types of real time strategy games such as StarCraft or other types of games.
Regarding claims 10, 21 and 22, these claims are rejected as discussed above with regard to claim 1.
Regarding claims 3 and 12, Laatikainen teaches wherein the operation input assigned to the first player includes at least touch data corresponding to an input to a touch panel, and in the first mode, a position of the pointer is controlled based on the touch data (col. 8, ln. 41-59 – see touch inputs and touch display).
Regarding claims 4 and 13, Sawada discloses wherein the operation input assigned to the first player includes at least a first direction input (para. 44-46 – see the operations and inputs made by the first player to move the character), and the operation input assigned to the second player includes at least a second direction input (para. 84-86 – see the operation of the second player character by the second player), in the first mode, a movement of the first character object is controlled based on the first direction input (para. 44-46 – see the operations and inputs made by the first player to move the character), and in the second mode, the movement of the first character object is controlled based on the first direction input (para. 84-86 – see the operation of the first player character by the first player), and a movement of the second character object is controlled based on the second direction input (para. 84-86 – see the operation of the second player character by the second player).
Regarding claim 5, Sawada discloses wherein in the first mode, if an object is present at the position in the virtual space indicated by the pointer, the second character object performs the predetermined action on the object (para. 47-49 – see rush input, see the character moving faster through space when the object is a portion of the map that the character can move through.  Examiner notes that a portion of the map that the character can’t move through would preclude that movement.).
Regarding claim 14, Sawada discloses wherein in the first mode, if an object is present at the position in the virtual space indicated by the pointer, the second character object performs the predetermined action on the object, and the second character object performs an action that differs in accordance with a type of the object (para. 47-49 – see rush input, see the character moving faster through space when the object is a portion of the map that the character can move through.  Examiner notes that a portion of the map that the character can’t move through would preclude that movement. See also, para. 47-49 – see attacking an enemy character).
Regarding claim 6, Sawada discloses wherein the second character object performs an action that differs in accordance with a type of the object (para. 47-49 – see attacking an enemy character).
Regarding claims 7 and 16, Sawada discloses wherein in the first mode, as the predetermined action, the second character object moves to the position in the virtual space indicated by the pointer (para. 47-49 – see the move command).
Regarding claims 8 and 17, Sawada discloses wherein in the first mode, in accordance with an instruction included in the operation input assigned to the first player, the second character object performs the predetermined action (para. 61-68 – see the link command, see also move).
Regarding claims 9 and 18, Sawada discloses wherein in the first mode, the second character object automatically moves within a predetermined range in the virtual space in accordance with a position of the first character object, and in accordance with an instruction included in the operation input assigned to the first player, performs the predetermined action on the position in the virtual space indicated by the pointer (para. 70-82 – see the positioning of the characters and the use of the link operation based on the distance between the two characters in the single player mode and position of the character via automated control).
Regarding claim 20, Sawada discloses the game system according to claim 10, further comprising a first operation device and a second operation device (see input devices 114 and 116), wherein in the first mode, the operation input assigned to the first player is an operation input to the first operation device (para. 43-47 – see the single player control via the single input device), and in the second mode, the operation input assigned to the first player is an operation input to the first operation device, and the operation input assigned to the second player is an operation input to the second operation device (fig. 9-10; para. 83-86 – see the operation of the first and second characters by the first and second players by the first and second devices).
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada and further in view of Laatikainen and further in view of U.S. Patent 9,703,369 by Mullen.
Regarding claims 2 and 11, Sawada is silent regarding wherein the operation input assigned to the first player includes at least inertial data corresponding to an output from an inertial sensor, and in the first mode, a position of the pointer is controlled based on the inertial data.  Inertial input for a video game is taught by Mullen at col 2, ln. 43-58. Because the references are from a similar art and concerned with a similar problem, i.e. player input controls, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Sawada with inertial input via inertial sensors as taught by Mullen.  One having ordinary skill in the art would be motivated to do so because the use of inertial input control allows for a more varied and creative game experience by allowing game designers to craft games for larger and more varied inputs that are made by the player.  This larger group of input data types also opens up the range of hardware that can possibly implement the game in Sawada, thus increasing the potential market for the game.
Allowable Subject Matter
Claims 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2015/0246286; US-2008/0256015.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715